DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive.  The applicant argues that Example 8 of Scheuing discloses a quartenary ammonium compound that provides microbial and hydrophobic properties to the mixture and there is no motivation to use pine oil as disclosed instead of the ammonium compound with no guarantee of the same results.  As cited previously, in Scheuing, pine oil is taught not only in the alternative to the quartenary ammonium compounds, but “in combinations thereof” as well.  There would be a reasonable expectation of success not only that the anticmicrobial compounds in para 0051, including pine oil and quartenary ammonium compounds would fulfill the desired mixture properties and purpose of the invention.  Further, the pine oil is not necessarily substituted for ammonium but may be an additive in combination with the ammonium and does not necessarily teach away from the Example.
The test for obviousness is not whether the claimed invention is expressly suggested in any one or all of the references, but rather whether the claimed subject matter would have been obvious to those of ordinary skill in the art in light of the combined teachings of those references.  In re Keller, 642 F.2d 413, 425 (CCPA 1981).  One of ordinary skill can use his or her ordinary skill, creativity, and common sense to make the necessary adjustments and further modifications to result in a properly functioning device.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007) (“a court can take into account the inferences and creative steps that a person of ordinary skill in the art would employ”). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the techniques is obvious unless its actual application is beyond his or her skill.”  See id. At 417.  In addition, the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 418 (2007).
It is further noted that Scheuing includes several prior art patents by reference in para 0051 that include, as disclosed to be alternatives to pine oil and the ammonium salts, fatty acids.  For example, Fujiwara et al. (US 5681802) teaches C2-C20 fatty acids (cols 2-3 et seq), that according to Scheuing, are suitable for use in its solution.  Fujiwara, in addition, also teaches these compounds in the alternative to ammonium cation salts.
Further, the applicant argues that Scheuing does not disclose a weight relationship between PEC and the one or more fatty compounds.  Scheuing et al., in para 0093 for example, discloses modifying its mixture to impart hydrophobic properties as well, and the level of hydrophobicity or hydrophilicity is dependant upon the changing R value of the solution.  The antimicrobial agent is pine oil in para 0051 that fits the definition of fatty oil as defined in the instant specification (a compound that floats on water).  The adjustment of the antimicrobial agent modifies the desired properties of the film as well in this section.  So similarly, the amount antimicrobial oil in para 0051 would be considered a result effective variable, as Scheuing et al. not only teaches varying amounts of each component throughout its document which includes the claimed ratio range, but also teaches adjusting the antimicrobial agent changes the R value that modifies the hydrophobicity of the film.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).  In addition, having the pine oil in the amounts given in para 0051 fits the broad range of fatty oil amounts added in claim 18.
	Therefore, for at least these reasons, the prior art rejections are maintained.  New grounds of rejection are due to amendments. Due to amendments, the 35 USC 112 rejections are withdrawn.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18, 20-21 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheuing et al. (US 2011/0236582) as evidenced by DeCarlo et al. (US  2013/0164311) and Gillberg-LaForce et al. (US 6060410).
As to claim 18, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]). 
Scheuing et al. teaches that claimed net charge of the PEC and charge ratio:  PEC composition comprises a water-soluble cationic first polyelectrolyte and a water-soluble second polyelectrolyte containing groups of opposite charge to the first polyelectrolyte, and wherein the molar ratio R of charged groups on the first polyelectrolyie (cationic charges) to oppositely charged groups (anionic groups) on the second polyelectrolyte is between 0.10 and 20 [0009]. In some examples, R>1, corresponding to a charge ratio of the anionic biopolymer to the cationic biopolymer of <1, and the net charge of the PEC formed from natural polymers chitosan (cationic polyelectrolyte) and sodium alginate (anionic polyelectrolyte) is cationic ([0114], Table 16, formulations CAL2 to CALS). Alternatively, absent convincing evidence of unexpected results commensurate in scope with the claims, it would have been obvious to one of ordinary skill in the art to form a PEC having a net cationic charge with a reasonable expectation of obtaining a suitable PEC composition.
In an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae.
Scheuing et al. discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], which significantly overlays the claimed range or, at least, using an amount of chitosan in the claimed range would have been obvious to one of ordinary skill in the art. Regarding the degree of deacetylation, or DD, it is known in the art that Chitosan is prepared by hydrolysis of the acetamide groups of chitin, and that Chitosan DD can range from 56%-99% depending on chitin source and methods of chitosan preparation (see DeCarlo et al, [0007]-[0008] for evidence). Chitosan having a DD from 70% to 89.3% is commercially available (see Gillberg-LaForce et al, col 9, lines 4-11). Therefore, the chitosan of Scheuing et al. has a degree of deacetylation in the claimed range or, at least, it would have been obvious to one of ordinary skill in the art to use a chitosan having a claimed range as a typical degree of deacetylation of commercial chitosans.
As discussed above, the alginic acid is derived from brown algae natural sources. The citric acid used in the above referenced example is an organic acid and reads on a Bronsted acid. In the referenced example, a composition comprising 0.2 wt-% chitosan and 0.7 wt-% citric acid in deionized water is used to form the PEC (see note (a) for Table 16). Therefore a weight ratio of chitosan to citric acid to of 1:3.5 is disclosed, which lies within the claimed range. Considering the disclosed concentration of cationic polyelectrolyte level in the compositions of typically from about 0.001 wt-% to about 5.0 wt-% [0047] and the weight ratio of chitosan to citric acid , a concentration of citric acid for the example can be calculated to in the range of about 0.0035 wt-% to about 17.5 wt-%, which significantly overlays the claimed range or, at least, using an amount of the acid component in the claimed range would have been obvious to one of ordinary skill in the art.
Scheuing et al.  discloses that the cationic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0047], and the anionic polyelectrolyte level in the compositions is typically from about 0.001 wt-% to about 5.0 wt-% [0049], therefore the range of weight ratios of cationic polyelectrolyte to anionic polyelectrolyte is centered around 1:1 and significantly overlays the claimed range or, at least, selecting a weight ratio of cationic polyelectrolyte to anionic polyelectrolyte in the claimed range would have been obvious to one of ordinary skill in the art with a reasonable expectation of obtaining a suitable PEC composition. In the example discussed above, a 0.2 wt-% solution of chitosan (Stock A) and a 0.2 wt-% solution of aiginic acid salt (Stock B) were used in weight ratios of Stock A/Stock B, or of cationic polyelectrolyte/anionic polyelectrolyte, of 2.05/0.44 to 2.2/0.24 or about 5.7:1 to 9.2:1 (see Table IS and notes (a) and (b)}, which lies within the claimed range).
Forming PEC compositions having a pH of 2.2 is disclosed [0061] of Scheuing et al.
The disclosed PEC composition overlays the claimed PEC composition and will function as a binder and increase wet strength and/or dry strength for the fiber-based materials, textiles, woven and nonwoven materials or, at least, it would have been obvious to one of ordinary skill in the art that the PEC composition will function as claimed because, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ430, 433 (CCPA 1977). “Products of identical chemical composition cannot have mutually exclusive properties.”
Scheuing et al. additionally discloses an oil added to the mixture in [0051] that would fit the broad disclosure of having a fatty compound as defined in the specification.
Scheuing et al., in para 0093 for example, discloses modifying its mixture to impart hydrophobic properties as well, and the level of hydrophobicity or hydrophilicity is dependant upon the changing R value of the solution.  The adjustment of the antimicrobial agent modifies the desired properties of the film as well in this section.  So similarly, the amount antimicrobial oil in para 0051 would be considered a result effective variable, as Scheuing et al. not only teaches varying amounts of each component throughout its document which includes the claimed ratio range, but also teaches adjusting the antimicrobial agent changes the R value that modifies the hydrophobicity of the film.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
	As to claims 20-21, Scheuing et al. discloses a method of treating fiber-based materials, textiles, woven and nonwoven materials such as cloth, towel, paper towel, tissue, toilet tissue, bandage, etc. with a bio-based polyelectrolyte complex PEC composition formed by combining a cationic polyelectrolyte and an anionic polyelectrolyte, the method comprising treating the fiber based materials, textiles, woven and nonwoven materials with an aqueous solution of a polyelectrolyte complex PEC composition by spray coating, dip coating, roll coating, impregnation, and padding (Abstract; [0009], [0056-0057]).
As to claim 24, in an example of Scheuing et al., PEC components containing two natural polymers, e.g. chitosan derived from crustacean shells and citric acid (acid component), and alginic acid In the form of a sodium salt derived from brown algae, were added in or to deionized water ([0114], see notes beneath Table 16), therefore dilution with deionized water is implicitly disclosed or, at least, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
As to claims 25-27, Scheuing includes several prior art patents by reference in para 0051 that include, as disclosed to be alternatives to pine oil and the ammonium salts, fatty acids.  For example, Fujiwara et al. (US 5681802) teaches C2-C20 fatty acids (cols 2-3 et seq), that according to Scheuing, are suitable for use in its solution.  Fujiwara, in addition, also teaches these compounds in the alternative to ammonium cation salts and teaches coconut base fatty materials/oils as well (col 8 for example).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references cited above in further view of Hu et al. (US 2008/0005852).
Scheuing et al. teaches a step of curing or drying [0069, 0081-0083, 0122], but fails to teach curing treated fiber based materials, textiles, woven and nonwoven materials at 120-180 °C. Hu et al. teaches an analogous method of treating fiber based materials, textiles, woven and nonwoven materials with a polyelectrolyte complex, including drying and curing the coated fabric at a temperature range of preferably between 150-200 °C (Abs, [0034], [0047-0048]).  It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of Scheuing et al. by curing the treated fiber based materials, textiles, woven and nonvvoven materials within the claimed range as Hu et al. suggests curing a fabric coated with a polyelectrolyte complex at a temperature within the recited temperature range. Furthermore, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical. In the present case, there is insufficient evidence of the criticality of the broadly claimed drying temperatures range from room temperature to 200 °C.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/Primary Examiner, Art Unit 1715